Citation Nr: 0735633	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  00-01 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for acne.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for lumbar strain.

3.  Entitlement to service connection for a strain/sprain of 
the neck.

[The issues of entitlement to an increased rating for 
varicose veins of the right lower extremity, an increased 
(compensable) rating for scars from bilateral varicose vein 
surgery, and an effective date earlier than October 10, 2003 
for the grant of service connection for scars from bilateral 
varicose vein surgery are the subject of another remand under 
the same docket number.]



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
March 1995. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).

Procedural history

Acne and lumbar strain

In an April 1995 rating decision, service connection for acne 
was denied.  
In a September 1999 decision, the Board denied the reopening 
of the claim of service connection for acne.  In a May 2000 
rating decision, the RO denied the reopening of the claim of 
service connection for acne.  The veteran was informed of 
that decision and of her appeal rights by letter from the RO 
dated June 5, 2000.  
She did not appeal.

In a February 2000 rating decision, service connection for 
lumbar strain was denied.  The veteran was informed of that 
decision and of her appeal rights by letter from the RO dated 
March 15, 2000.  She did not appeal.

In an August 2004 rating decision, the RO declined to reopen 
the claims of service connection for acne and lumbar strain.  
The veteran perfected an appeal as to that decision.


Strain/sprain of the neck

In a September 2006 rating decision, service connection was 
denied for a strain/sprain of the neck.  The veteran 
perfected an appeal of that denial.

Hearing

In a December 2004 VA Form 9, the veteran requested a Travel 
Board hearing.  However, in a February 2007 VA Form 9, the 
veteran indicated that she did not want a Board hearing.  The 
veteran has not otherwise indicated that she currently 
desires a hearing.

Remanded issue

The issue of service connection for a strain/sprain of the 
neck is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Issues not on appeal

In the September 2006 rating decision, service connection for 
internal hemorrhaging and an anxiety disorder was denied.  In 
October 2006, the veteran filed a Notice of Disagreement 
(NOD) as to those determinations, and in February 2007, the 
RO issued a Statement of the Case (SOC) on those 
determinations, as well as the issue of service connection 
for a neck disability.  In the February 2007 VA Form 9, the 
veteran indicated that she was only appealing the issue of 
service connection for a neck disability.  

In a September 26, 2006 letter, the RO informed the veteran 
that she was not eligible for non-service-connected 
disability pension benefits.  In a January 2007 rating 
decision, service connection was denied for acid reflux and 
locking up of the right side of the jaw.  In an August 2007 
rating decision, an increased rating for varicose veins of 
the left lower extremity was denied.  To the Board's 
knowledge, the veteran has not disagreed with any of those 
determinations.  Those issues are therefore not in appellate 
status.  

Representation

The veteran has elected to proceed unrepresented as to these 
issues.  There are several other issues currently in 
appellate status in which the veteran is represented by an 
attorney.  Because of this, the Board is simultaneously 
issuing two decisions.
  

FINDINGS OF FACT

1.  The RO last finally denied the veteran's request to 
reopen her previously-denied claim of entitlement to service 
connection for acne in an unappealed May 2000 rating 
decision.  

2.  The evidence received since the May 2000 rating decision 
does not relate to an unsubstantiated fact necessary to 
substantiate the claim for service connection for acne.

3.  In an unappealed February 2000 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for lumbar strain.  

4.  The evidence received since the February 2000 rating 
decision does not relate to an unsubstantiated fact necessary 
to substantiate the claim for service connection for lumbar 
strain.

CONCLUSIONS OF LAW

1.  The May 2000 rating decision denying the veteran's 
request to reopen her previously-denied claim of entitlement 
to service connection for acne is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received since the May 2000 rating decision 
is not new and material, and the claim of entitlement to 
service connection for acne is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The February 2000 rating decision denying the claim for 
service connection for lumbar strain is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  Evidence received since the February 2000 rating decision 
is not new and material, and the claim for service connection 
for lumbar strain is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen previously-denied claims of 
entitlement to service connection for acne and lumbar strain.  
As explained below, the remaining issue on appeal, service 
connection for a strain/sprain of the neck, is being remanded 
for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in letters sent in 
August 2003, February 2004, August 2004, and August 2007, 
which were specifically intended to address the requirements 
of the VCAA.  In the August 2003 and February 2004 letters, 
the RO advised the veteran of what the evidence must show to 
establish service connection in general.  Moreover, the 
August 2003, February 2004, and August 2004 VCAA letters 
informed the veteran of the need to submit new and material 
evidence to reopen the previously-denied claims.  This 
advisement satisfied the requirements of the later-decided 
case of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held 
that claimants must be specifically informed of what is 
required to reopen their previously-denied claims.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, she was 
specifically advised in the August 2003 and February 2004 
letters to submit VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated her for her claimed 
disabilities.

In the August 2003 and February 2004 VCAA letters, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also informed that 
VA make reasonable efforts on her behalf to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.

In the August 2003 VCAA letter, the RO informed the veteran 
that she should identify relevant evidence and that "[i]t's 
still your responsibility to support your claim with 
appropriate evidence."  See the August 2003 VCAA letter, 
page 1.  In the February 2004 VCAA letter, the RO informed 
the veteran that she may submit any evidence herself that is 
not of record.  These requests are unlimited and open ended; 
that is, they can reasonably be read to encompass any and all 
evidence in the veteran's possession.  The VCAA letters thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the veteran that she could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims was initially adjudicated by the RO in August 
2004, after the August 2003 and February 2004 VCAA letters.  
Therefore, the timing of the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As to these claims, element (2) is not at issue.  Element (3) 
is in dispute and was addressed by the VCAA letters described 
above.  Moreover, the RO specifically addressed elements (4) 
and (5) in the August 2007 letter.

As for the timing of the VCAA notice as the fourth and fifth 
elements, the RO sent the letter to the veteran in August 
2007.  She was afforded an opportunity to respond.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice as 
to five elements in Dingess/Hartman.  The veteran herself has 
not indicated any problem with the timing of VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

As alluded to above, under the VCAA VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 
38 C.F.R. § 3.103 (2007).    

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support a claim.  There must be competent medical 
evidence unless the evidence relates to a condition as to 
which lay observation is competent to identify its existence.  
See 38 C.F.R. § 3.303(b) (2007).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claims to 
reopen were initiated in July 2003 and February 2004 for acne 
and lumbar strain, respectively, her claims will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for acne.

Factual background

The "old" evidence

The evidence of record at the time of the most recent final 
RO decision in May 2000 included the veteran's service 
medical records, a private prescription, and an April 1999 VA 
treatment record.

The veteran's service medical records show that in January 
1995 the veteran had very mild acne manifested by lesions 
around the ears.  A post-service prescription submitted to 
the RO in March 1999 shows that the veteran was entitled to 
use an antibiotic commonly used to treat acne.  An April 1999 
VA treatment record reflects that the veteran had a pustulant 
bump on her nose.

The May 2000 decision

The veteran filed an initial claim of entitlement to service 
connection for acne in March 1995.  As was noted above, that 
claim was denied by the RO in April 1995.  In a September 
1999 decision, the Board denied reopening of the claim of 
service connection for acne.  

In the May 2000 rating decision, the RO denied reopening of 
the claim of service connection for acne.  The RO denied the 
veteran's claim based on the lack of medical evidence of a 
nexus between the veteran's military service and her current 
skin disorder [in essence, Hickson element (3)].  The veteran 
was informed of the May 2000 rating decision by letter from 
the RO dated June 5, 2000.  Her appeal rights were provided 
in that letter.  She did not appeal.  

The veteran filed to reopen her claim in July 2003.  The RO 
declined to reopen the claim, and the veteran appealed.  
Additional evidence which has been received since May 2000 
will be discussed below.

Analysis

The "old" evidence demonstrated the existence of current 
acne and an episode of acne in service.  The crucial matter 
at issue is whether the additionally received evidence shows 
that the veteran's current acne is related to active service.  
Evidence added to the record since the last denial in May 
2000 includes post-service private medical records and the 
contentions of the veteran.

Specifically, an August 2002 private treatment record shows a 
diagnosis of auricular acne.  This evidence, while new in the 
sense that this particular record had not been previously 
associated with the veteran's claims file, is not material.  
The presence of acne was known at the time the RO denied the 
veteran's claim in May 2000; the matter of the existence of 
acne was not in dispute.  The medical evidence received since 
May 2000 merely reflects that the veteran still has acne.  
Such evidence, although new, is not material, since it does 
not establish in-service incurrence or aggravation of such 
disability.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

Also of record are several statements of the veteran to the 
effect that she did not have acne prior to service, even when 
she was a teenager, and that her current acne began in 
service.  These statements are reiterations of statements she 
made or submitted in connection with her previous claims.  
The veteran's repeated contentions are therefore not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

Moreover, with regard to the veteran's various statements 
that her current acne was incurred in service, such lay 
statements cannot be considered material as to the crucial 
medical question presented, whether service caused or 
aggravated the veteran's acne.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2007) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

In short, after a careful review of the evidence which has 
been received since the May 2000 decision denying the 
veteran's claim to reopen entitlement to service connection 
for acne, the Board concludes that new and material evidence 
has not been submitted to reopen the claim.  The evidence 
does not relate to unestablished fact necessary to 
substantiate the claim, medical nexus.  The claim is not 
reopened, and the benefit sought on appeal remains denied.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for lumbar strain.

Factual background

The "old" evidence

The evidence of record at the time of the RO decision in 
February 2000 included the veteran's service medical records 
and VA and private treatment records.

The veteran's service medical records reflect no diagnosis of 
lumbar strain.  A November 1994 individual sick slip shows 
that the veteran complained of lower back pain.  A December 
1994 service medical record reflects a complaint of back pain 
but no assessment of a lumbar spine disability.  In 
connection with a January 1995 Medical Board Evaluation, the 
veteran reported recurrent back pain, but the spine was 
normal on physical examination.  

VA and private treatment records dated in 1997 and 1998 
reflect a diagnosis of lumbar strain.

The February 2000 decision

In the February 2000 rating decision, the RO determined that 
the evidence of record did not demonstrate (a) evidence of 
in-service incurrence or aggravation of lumbar strain, and 
(b) medical evidence of a nexus between the veteran's 
military service and the current lumbar strain [In essence, 
Hickson elements (2) and (3).  

The veteran was informed of the February 2000 rating decision 
by letter from the RO dated March 15, 2000.  Her appeal 
rights were provided in that letter.  She did not appeal.  

The veteran filed to reopen her claim in February 2004.  The 
RO declined to reopen the claim, and the veteran appealed.  
Additional evidence which has been received since February 
2000 will be discussed below.

Analysis

The "old" evidence demonstrated the existence of current 
lumbar spine disability.  The veteran's claim of entitlement 
to service connection for lumbar strain was denied in 
February 2000 due to a lack of competent medical evidence of 
a in-service disease and a lack of competent medical nexus 
evidence between the veteran's service and her current lumbar 
strain, elements (2) and (3).  

As discussed above, in order for the claim to be reopened 
there must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans, supra.    

Evidence added to the record since the last denial in May 
2000 includes post-service VA and private medical records 
dated from 2001 to 2007, and the contentions of the veteran.

The medical records dated from 2001 to 2007 reflect a 
continuing diagnosis of a lumbar spine disability.  This 
evidence, while new in the sense that these particular 
records had not been previously associated with the veteran's 
claims file, is not material.  The presence of a lumbar spine 
disability was known at the time the RO denied the veteran's 
claim in May 2000; the matter of the existence of a lumbar 
spine disability was not in dispute.  The medical evidence 
received since February 2000 merely reflects that a lumbar 
spine disability still exists. Such evidence, although new, 
is not material, since it does not establish in-service 
incurrence or aggravation of such disability.  See Cornele, 
supra; Mintz, supra.

Moreover, this medical evidence shows that the veteran's back 
symptomatology began years after discharge from active 
service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
[evidence that is unfavorable to a claimant is not new and 
material].

Also of record are several statements of the veteran to the 
effect that she did not have low back pain prior to service 
and that her current low back pain began in service.  These 
statements are reiterations of statements she made or 
submitted in connection with her previous claim in 2000.  The 
veteran's repeated contentions are therefore not new.  See 
Reid, supra.

With regard to the veteran's various statements that her 
current lumbar spine disability was incurred due to the use 
of crutches in service, such lay statements cannot be 
considered material as to the crucial medical question 
presented, whether service caused or aggravated the veteran's 
current lumbar spine disability.  See Espiritu, Moray, and 
Routen, all supra; see also 38 C.F.R. § 3.159 (a)(1).
 
In short, the Board concludes that new and material evidence 
has not been submitted to reopen the claim.  The evidence 
does not relate to unestablished facts necessary to 
substantiate the claim, in-service incurrence of a lumbar 
spine disability and medical nexus.  The claim is not 
reopened, and the benefit sought on appeal remains denied.

Additional comment

There is no duty on the part of VA to assist the veteran in 
the development of her claim in the absence of a reopened 
claim.  The Board views its discussion above as sufficient to 
inform the veteran of the elements necessary to reopen her 
two claims of entitlement to service connection.  See Graves 
v. Brown, 8 Vet. App. 522 (1996).


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for acne 
is not reopened.  The benefit sought on appeal remains 
denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
lumbar strain is not reopened.  The benefit sought on appeal 
remains denied.


REMAND

3.  Entitlement to service connection for a strain/sprain of 
the neck.

For reasons set out immediately below, the Board finds that 
additionally evidentiary development is necessary.

There are of record diagnoses of loss of the normal lordotic 
curvature of the upper and mid cervical spine and neck 
sprain/strain.  The veteran's service medical records reflect 
that in December 1994 she complained of neck pain, and that 
the assessment was muscular neck tension.

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and active service, under 38 U.S.C.A. § 5103A VA is to obtain 
a medical opinion as to whether there is a nexus between that 
disability and his active service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Accordingly, the Board believes 
that a medical examination to determine the nature and 
etiology of the claimed neck disorders is necessary.

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
an examination to determine the existence 
and etiology of any cervical spine 
disorder.  The examiner should provide an 
opinion as to whether is as least as 
likely as not that such is related to the 
veteran's active service to include the 
December 1994 complaints.  A report of 
the examination should be associated with 
the veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


